Citation Nr: 1121016	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for hepatitis B and granted a claim for service connection for degenerative disc disease of the lumbar spine, assigning a 10 percent evaluation effective December 9, 2008.

The Board notes that the Veteran has submitted evidence of a medical disability, made a claim for the highest rating possible, and asserted that he is unemployable as a result of his service connected disabilities.  Such would routinely trigger consideration of a claim of entitlement to a total disability evaluation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, in the present case, the shows that the Veteran previously filed a claim for individual unemployability and was denied in February 2010.  He did not appeal the decision.  If the severity of the Veteran's service connected disability changes, reconsideration of the unemployability claim would be warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that the Veteran has received medical treatment from the Miami VA Healthcare System in Miami, Florida.  Specifically, there is a May 2001 record of emergency room treatment for a sore throat.  The next chrononological record of treatment associated with the claims file is dated in March 2008.  However, a March 2008 academic medicine primary care clinic note references other VA treatment records prior to March 2008 which are not currently associated with the claims file.  Reference was made to ongoing treatment.  For instance, the March 2008 note indicates that the Veteran underwent his most recent liver ultrasonography (a record which would be relevant to his claim for service connection for hepatitis B) in May 2007. 

The Board emphasizes that records generated by VA that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO should obtain and associate with the claims file all outstanding VA records.

The Board also notes that the Veteran appears to have filed a claim for Social Security Administration (SSA) disability benefits, and that he was denied.  The decision from the SSA and the medical records it considered in making its decision are not of record.

The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's recent holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran has argued that his low back disability is completely debilitating, the Board believes the potential relevance of the SSA records cannot be ignored.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his hepatitis B and service-connected low back disorder.  Of particular interest are any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the hepatitis B or low back disorder from the Miami VA Healthcare System and/or the Bay Pines VA Healthcare System.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran. All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file. Any negative development should be discussed and addressed in the claims file.

3.  Upon completion of the above, the RO should readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of May 2010 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


